Title: To Benjamin Franklin from Joshua Barney, 9 December 1782
From: Barney, Joshua
To: Franklin, Benjamin


SirLOrient Decr. 9th. 1782
I recd. Yours by Express and have to thank You for Your Early advice in respect to Saving any Insurance on My own Adventure, we had a rumour of the kind the day before I recd. Yours by Way of Nantes, but coming from You has cleared every Doubt.
The Vessells that are at this place are the Ships, Revolution, Capt. Webb, Buccaneer Capt. Prearson, Cicero, Hill, America Caldwell, St. James, Cain, Washington, Josiah, Queen of France, Deal, but when they Sail is Very uncertain, on Acct. of Late change of Affairs, but not untill the Middle of Jany. at all events. Capt. Barry Left this place Yesterday On a Cruise, My Ship is ready at a Moments Warning and hope not to Wait Long for Your Orders.
I sincerly Congratulate You on the Conclusion of a War which must tirminate so much in favor of our Country, and Assure You Nothing can be a Greater Satisfaction than Carrying News of Freedom to an Opress’d Country, Wishing you health And happiness I am Sir Your Most Obt. And Very Hble Servt.
Joshua Barney
My Compts. to Mr. W T. Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Ministree planipotentiaire / des Etats unis de L’Amerique / à la Cour de France / a Passy preès Paris
Notation: Barney Mr. Joshua L’Orient Decr. 9 1782
